DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/29/2021 have been entered.  In the amendment, claims 1, 3, 4, 12-14, 16, and 17 have been amended.  Claims 2 and 20 have been cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-14, filed 7/29/2021, with respect to the rejections of claims 1, 3-19, and 21 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 3-19, and 21 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 16/397,258 (published as US 2020/0344459) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The provisional rejection of claims 1, 2, 3, 12, and 16, at least, on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 9, and 18 of copending Application No. 16/397.258 has been overcome. 

Allowable Subject Matter
Claims 1, 3-29, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a scanning rangefinding system comprising: a first laser light source to emit nonvisible laser light pulses; a scanning mirror to reflect and scan the nonvisible laser light pulses in a field of view; a photodetector to detect reflections of nonvisible laser light pulses from a plurality of reflection points within the field of view; a time-of-flight (TOF) detection circuit responsive to the photodetector to measure distances from the scanning rangefinding system to the plurality of reflection points and detect an object within the field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in at least one of two dimensions to scan the laser light pulses on scan trajectories in frames; and a control circuit to drive the mirror actuating circuit, the control circuit responsive to the TOF detection circuit and the detection of the object to modify the angular extents of deflection of the scanning mirror in the at least one of the two dimensions frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object  such that at least some frames have different fields of view and higher resolution in the vicinity of the object. 
Independent claim 12 recites a scanning rangefinding system comprising: a pulsed light source to create laser light pulses; at least one scanning mirror to reflect the laser light pulses into a field of view as the at least one scanning mirror is deflected with variable angular extents and variable offset; and a time-of-flight (TOF) detection circuit to detect reflections of the laser light pulses from a plurality of reflection points in the field of view to detect an object within the field of view; a control circuit, the control circuit responsive to the TOF detection circuit and the detection of the object to selectively modify the variable angular extents and variable offset of the at least one scanning mirror frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object such that at least some frames have different fields of view and higher resolution in the vicinity of the object. 
Independent claim 16 recites a method comprising: creating nonvisible laser light pulses; reflecting the nonvisible laser light pulses off a scanning mirror into a field of view as the scanning mirror deflects through angular extents in two dimensions; receiving reflections of the nonvisible laser light; measuring a time-of-flight (TOF) of the reflections of nonvisible laser light to determine distances to reflection points in the field of view and detect an object within the field of view; and responsive to the measured TOF and the detection of the object, modifying one or more of the angular extents of the scanning mirror deflection frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object such that at least some frames have different fields of view and higher resolution in the vicinity of the object. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
a control circuit to drive the mirror actuating circuit, the control circuit responsive to the TOF detection circuit and the detection of the object to modify the angular extents of deflection of the scanning mirror in the at least one of the two dimensions frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object  such that at least some frames have different fields of view and higher resolution in the vicinity of the object
as recited in combination in independent claim 12, in particular 
a control circuit, the control circuit responsive to the TOF detection circuit and the detection of the object to selectively modify the variable angular extents and variable offset of the at least one scanning mirror frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object such that at least some frames have different fields of view and higher resolution in the vicinity of the object 
and 
as recited in combination in independent claim 16, in particular 
responsive to the measured TOF and the detection of the object, modifying one or more of the angular extents of the scanning mirror deflection frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object such that at least some frames have different fields of view and higher resolution in the vicinity of the object 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Hughes et al. (US 2019/0154816), teaches 
a scanning rangefinding system comprising: a first laser light source to emit nonvisible laser light pulses; a scanning mirror to reflect and scan the nonvisible laser light pulses in a field of view; a photodetector to detect reflections of nonvisible laser light pulses from a plurality of reflection points within the field of view; a time-of-flight (TOF) detection circuit responsive to the photodetector to measure distances from the scanning rangefinding system to the plurality of reflection points; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in at least one of two dimensions to scan the laser light pulses on scan trajectories in frames; a control circuit to drive the mirror actuating circuit to modify the angular extents of deflection of the scanning mirror in the at least one of the two dimensions to dynamically change the field of view of the nonvisible laser light pulses frame to frame such that at least some frames have different fields of view; and that the control circuit is responsive to the TOF detection circuit 
a scanning rangefinding system comprising: a pulsed light source to create laser light pulses; at least one scanning mirror to reflect the laser light pulses into a field of view as the at least one scanning mirror is deflected with variable angular extents and variable offset; and a control circuit to selectively modify the variable angular extents and variable offset of the at least one scanning mirror to dynamically change the field of view of the laser light pulses frame to frame such that at least some frames have different fields of view 
and 
a method comprising: creating nonvisible laser light pulses; reflecting the nonvisible laser light pulses off a scanning mirror into a field of view as the scanning mirror deflects through angular extents in two dimensions; receiving reflections of the nonvisible laser light; measuring a time-of-flight (TOF) of the reflections of nonvisible laser light to determine distances to reflection points in the field of view; and modifying one or more of the angular extents frame to frame to create a repeating pattern of different fields of view. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
a control circuit to drive the mirror actuating circuit, the control circuit responsive to the TOF detection circuit and the detection of the object to modify the angular extents of deflection of the scanning mirror in the at least one of the two dimensions frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object  such that at least some frames have different fields of view and higher resolution in the vicinity of the object
as recited in combination in independent claim 12, in particular 
a control circuit, the control circuit responsive to the TOF detection circuit and the detection of the object to selectively modify the variable angular extents and variable offset of the at least one scanning mirror frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object such that at least some frames have different fields of view and higher resolution in the vicinity of the object 
and 
as recited in combination in independent claim 16, in particular 
responsive to the measured TOF and the detection of the object, modifying one or more of the angular extents of the scanning mirror deflection frame to frame to periodically reduce the field of view and increase a resolution of the plurality of reflection points in a vicinity of the object such that at least some frames have different fields of view and higher resolution in the vicinity of the object. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645